EXHIBIT 10.4



Mississippi Chemical Corporation

First Amendment to Amended and Restated Credit Agreement
and Waiver

Harris Trust and Savings Bank,
  individually and as Administrative Agent
Chicago, Illinois

The From Time to Time Lenders Party
  to the Credit Agreement described below

Ladies and Gentlemen:

          Reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of November 15, 2002 (the "Credit Agreement"), by and among
the undersigned, Mississippi Chemical Corporation, a Mississippi corporation
(the "Borrower"), and Harris Trust and Savings Bank, individually and in its
capacity as administrative agent thereunder, and you (all of said banks,
including Harris Trust and Savings Bank in its individual capacity, being
referred to collectively as the "Banks" and individually as a "Bank", and said
Harris Trust and Savings Bank as administrative agent for the Banks under the
Amended and Restated Credit Agreement being hereinafter referred to in such
capacity as the "Administrative Agent"). All defined terms used herein shall
have the same meaning as in the Credit Agreement unless otherwise defined
herein.

          The Borrower has requested that the Required Banks waive the
requirements of certain covenants contained in the Credit Agreement to the
extent necessary to permit the acquisition by Triad Nitrogen, L.L.C. of all of
the issued and outstanding capital stock of Melamine Chemicals, Inc., a Delaware
corporation, and the Required Banks are willing to do so, all on the terms and
conditions of this amendment (the "Amendment").

Section 1.          Amendments.

          Upon the satisfaction of all of the conditions precedent set forth in
Section 3 of this Amendment the Credit Agreement shall be amended as follows:

          1.1.     Section 4.1 of the Credit Agreement shall be amended by
adding the following definitions thereto in the appropriate alphabetical order:

                         "Free Cash Flow"

means, as of any time the same is to be determined and for the
          relevant period, an amount equal to Melamine Chemicals' operating
income for such period, plus the aggregate amount of Shaw related expenditures
which are considered deferred (i.e., incurred but not paid) operating expenses
made and financed pursuant to the Shaw Group Agreement during such period, minus
(to the extent not already deducted) the aggregate amount of all payments
remitted to the Shaw Group during such period pursuant to the Shaw Group
Agreement.



                         "Melamine Chemicals"

means Melamine Chemicals, Inc., a Delaware corporation.



                        "Melamine Acquisition"

means the acquisition by Triad Nitrogen, L.L.C., a Delaware limited liability
company ("Triad Nitrogen"), of all of the capital stock of Melamine Chemicals
pursuant to the Melamine Stock Purchase Agreement, including the incurrence by
Triad Nitrogen and Borrower of the obligations to be incurred by each under the
Melamine Stock Purchase Agreement.



                        "Melamine Acquisition Date"

means the effective date of the Melamine Acquisition.



                       "Melamine Stock Purchase Agreement"

means that certain Stock Purchase           Agreement dated March 19, 2003,
between Triad Nitrogen and Borden Chemicals, Inc., a           Delaware
corporation.



                       "Shaw Group" means The Shaw Group, Inc. and Shaw
Constructors, Inc.

                      "Shaw Group Agreement"

means the Invitation to Bid dated April 2, 2003, from Triad Nitrogen to The Shaw
Group, Inc. and the related Bid Form between Shaw Constructors, Inc. and Triad
Nitrogen, The Shaw Group Proposal dated February 28, 2003 from Bobby LeBlanc to
Herman Torres (including the Stone & Webster, Inc. Equipment Review attached as
an Exhibit thereto) and the Shaw Group Commercial Terms dated April 3, 2003.



          1.2.     The Credit Agreement shall be amended by adding the following
provision thereto as Section 7.28 thereof:

                         "Section 7.28. Free Cash Flow of Melamine Chemicals.

Melamine Chemicals shall not have cumulative negative Free Cash Flow for the
period from and including the Melamine Acquisition Date through the last day of
each month, commencing April 30, 2003, through and including October 31, 2003,
in an amount in excess of $2,500,000. As soon as available and in any event no
later than 30 days after the last day of each month, commencing May 31, 2003,
the Borrower shall furnish to each Bank a calculation in reasonable detail
showing the Free Cash Flow of Melamine Chemicals for the period then ended,
prepared by the Borrower and certified by the chief financial officer of the
Borrower."



          1.3.     Section 8.1(b) of the Credit Agreement shall be amended by
adding the phrase "or 7.28" immediately after the figure "7.25" appearing
therein.

Section 2.          Waiver.

          2.1.     Upon the satisfaction of the conditions precedent contained
in Section 3 hereof, the Required Banks waive the restrictions contained in
Sections 7.10, 7.11, 7.15 and 7.19 of the Credit Agreement to the extent
necessary to permit (a) Triad Nitrogen to complete the Melamine Acquisition and
to incur obligations to the Shaw Group pursuant to the Shaw Group Agreement (the
"Shaw Obligations"), (b) the Borrower to use proceeds of Loans in an aggregate
principal amount not to exceed $1,000,000 (plus interest thereon as provided in
the Melamine Stock Purchase Agreement) to pay the cash portion of the purchase
price payable by Triad under the Melamine Stock purchase Agreement, including in
such sum the payment of the deferred portion of such purchase price, and (c) the
Borrower to be liable for the payment of the Shaw Obligations, provided that
concurrently with, and as a condition to, the completion of the Melamine
Acquisition the Borrower shall have delivered to the Administrative Agent for
the benefit of the Banks in sufficient counterparts for distribution to the
Banks:

                    (i)     a supplement or amendment to the A Security
Agreement pursuant to which Melamine    Chemicals becomes a party thereto as a
debtor and the stock of Melamine Chemicals acquired by Triad Nitrogen is added
to the Collateral thereunder, which shall be acceptable in form and substance to
the Administrative Agent;

                    (ii)     a supplement or amendment to the Restated Guaranty
pursuant to which Melamine Chemicals becomes a party thereto as a guarantor,
which shall be acceptable in form and substance to the Administrative Agent;

                    (iii)    a mortgage or deed of trust from Melamine Chemicals
to the Administrative Agent (or a trustee on its behalf) encumbering Melamine
Chemical's leasehold and fee interests in real estate;

                    (iv)     certificates evidencing all of the issued and
outstanding capital stock of Melamine Chemicals, together with an undated stock
power for each certificate executed in blank;

                    (v)     good standing certificates for Melamine Chemicals
issued by the states of Louisiana and Delaware, issued not more than 30 days
before the date of this Amendment;

                    (vi)     a copy of the Certificate of Incorporation, and all
amendments thereto, of Melamine Chemicals, certified by the Secretary of State
of the state of Delaware not more than 30 days before the date of this
Amendment;

                    (vii)    a copy of the By-Laws, and all amendments thereto,
of Melamine Chemicals,           certified as true, correct and complete on the
date hereof by the Secretary or Assistant Secretary of Melamine Chemicals;

                    (viii)   an incumbency and signature certificate for
Melamine Chemicals satisfactory in form and substance to the Administrative
Agent; and

                    (ix)     a copy of resolutions or consents adopted by the
Board of Directors of Melamine Chemicals authorizing Melamine Chemicals to
become a Guarantor, to encumber its asset and to execute the necessary
guaranties and Security Documents to be executed by it in connection therewith,
certified as true, correct and complete and in full force and effect on the date
hereof by the Secretary or Assistant Secretary of Melamine Chemicals.

          2.2.     The waiver contained in Section 2.1 is limited to the matters
expressly stated herein and shall become effective only upon the satisfaction of
the conditions precedent set forth in Section 3 hereof. By accepting this waiver
by the Required Banks of the foregoing requirement, the Borrower agrees that it
remains obligated to comply with the terms of the Credit Agreement and related
documents, including without limitation Sections 7.10, 7.11, 7.15 and 7.19 of
the Credit Agreement, and that the Required Banks shall not be obligated in the
future to waive any provision of the Credit Agreement and related documents and
may exercise their rights and remedies under the Loan Documents and otherwise as
though such waiver had never been made.

Section 3.          Conditions Precedent.

          This Amendment shall become effective upon the satisfaction of all of
the following conditions precedent:

          3.1.     The Borrower, the Administrative Agent and the Required Banks
shall have executed this Amendment (such execution may be in several
counterparts and the several parties hereto may execute on separate
counterparts).

          3.2.     Each of the representations and warranties set forth in
Section 5 of the Credit Agreement shall be true and correct, except that the
representations and warranties made under Section 5.2 shall be deemed to refer
to the most recent financial statements furnished to the Banks pursuant to
Section 7.4 of the Credit Agreement.

          3.3.     After giving effect to this Amendment, Borrower shall be in
full compliance with all of the terms and conditions of the Loan Documents and
no Event of Default or Potential Default shall have occurred and be continuing
thereunder.

          3.4.     The Borrower shall have reimbursed the Administrative Agent
for all fees and expenses incurred by it, including the fees and expenses of
Chapman and Cutler and FTI Consulting (formerly PWC), in connection with the
Credit Agreement and the amendment thereof pursuant to this Amendment and the
transactions contemplated hereby.

          3.5.     The Administrative Agent shall have received a non-refundable
amendment fee in the amount of $100,000 for the ratable account of the Banks
that have executed this Amendment and returned it to the Administrative Agent by
the close of business in Chicago, Illinois on the date all other conditions
precedent contained in this Amendment have been met.

Section 4.     Right of First Refusal.

          In the event that the Borrower or any of the Guarantors receives any
commitment for debtor-in-possession financing ("DIP Financing"), whether before
or after a bankruptcy filing which Borrower intends to accept, the Borrower or
such Guarantor shall give the Administrative Agent (which shall promptly
distribute same to the Banks) a copy of such commitment and all attachments and
exhibits referred to therein (the "Commitment"). Harris Trust and Savings Bank,
as Administrative Agent together with such of the Banks as elect to participate,
shall have five Business Days following receipt of such Commitment by Harris to
exercise a right of first refusal to provide the Borrower or such Guarantor with
DIP Financing on substantially the same terms as set forth in the Commitment
including the same loan amounts, interest rates, repayment terms, collateral and
other material conditions. If such Administrative Agent and such participating
Banks do not exercise their right of first refusal within such five Business Day
period, then the Borrower or such Guarantor may enter into a DIP Financing with
another lender or lenders on substantially the same terms or more favorable
terms to the Borrower as set forth in the Commitment, subject to the right of
the Administrative Agent and the Banks to object thereto in the applicable
bankruptcy proceeding. The delivery of a copy of a Commitment hereunder shall
not by itself constitute an Event of Default hereunder.

Section 5.          Miscellaneous.

          5.1.     The Borrower and certain of its Subsidiaries (collectively,
the "Debtors") have heretofore executed and delivered to the Agent certain A
Security Documents and B Security Documents (collectively, the "Collateral
Documents") and the Debtors hereby agree that notwithstanding the execution and
delivery hereof, the Collateral Documents shall be and remain in full force and
effect and that any rights and remedies of the Agent thereunder, obligations of
the Debtors thereunder and any liens or security interests created or provided
for thereunder shall be and remain in full force and effect, shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

          5.2.     Each of the Guarantors acknowledges the execution of the
foregoing Amendment by the Borrower and acknowledges that this consent is not
required under the terms of the Guaranty and that the execution hereof by the
Guarantors shall not be construed to require the Banks to obtain their
acknowledgment to any future amendment, modification or waiver of any term of
the Credit Agreement except as otherwise provided in said Guaranty. Each of the
Guarantors hereby agree that the Guaranty shall apply to all indebtedness,
obligations and liabilities of the Borrower to the Banks under the Credit
Agreement, as amended pursuant to the Amendment, and that the Guaranty shall be
and remain in full force and effect.

          5.3.     Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in any note, document,
letter, certificate, the Credit Agreement itself, the Notes, or any
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference to the Credit Agreement being sufficient to refer to
the Credit Agreement as amended hereby.

          5.4.     This Amendment may be executed in any number of counterparts,
and by the different parties on different counterparts, all of which taken
together shall constitute one and the same agreement. Any of the parties hereby
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

          Upon acceptance hereof by the Administrative Agent and the Banks in
the manner hereinafter set forth, this Amendment shall be a contract between us
for the purposes hereinabove set forth.

          Dated as of April 14, 2003.

 

MISSISSIPPI CHEMICAL CORPORATION

         

By    /s/ Timothy A. Dawson

 

   Its Senior Vice President and CFO

     

MISSCHEM NITROGEN, L.L.C.

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

MISSISSIPPI NITROGEN, INC.

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

TRIAD NITROGEN, L.L.C.

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

MISSISSIPPI PHOSPHATES CORPORATION

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

MISSISSIPPI POTASH, INC.

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

 

EDDY POTASH, INC.

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

MISSISIPPI CHEMICAL MANAGEMENT

 

   COMPANY

         

By   /s/ Timothy A. Dawson

 

   Its Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL COMPANY, L.P.

 

BY: MISSISSIPPI CHEMICAL MANAGEMENT

 

       COMPANY, GENERAL PARTNER

         

By   /s/ Timothy A. Dawson

     

   Its Vice President of Finance and Treasurer

 

          Accepted and Agreed to as of the day and year last above written.

 

HARRIS TRUST AND SAVINGS BANK,

 

   individually and as Administrative Agent

         

By   /s/ Lawrence A. Mizera

 

   Its Vice President

     

CREDIT AGRICOLE INDOSUEZ

         

By

 

   Its _________________________________

     

BNP PARIBAS

         

By

 

   Its ___________________________________

     

BANC OF AMERICA STRATEGIC SOLUTIONS,

 

   INC.

         

By   /s/ Charles A. Kerr

 

 Its Managing Director

     

THE BANK OF NOVA SCOTIA, ATLANTA

 

   AGENCY

         

By

 

   Its _________________________________

     

SUNTRUST BANK

         

By

 

   Its _________________________________

   

 

WACHOVIA BANK, NATIONAL ASSOCIATION

         

By   /s/ Melissa A. McDonald

 

   Its Vice President

     

ABN AMRO BANK N.V.

         

By

 

   Its __________________________________

     

By

 

   Its ___________________________________

     

MORGAN STANLEY SENIOR FUNDING, INC.

         

By   /s/ Daniel Allen

 

   Its Vice President

     

TRUSTMARK NATIONAL BANK

         

By   /s/ William H. Edwards

 

   Its Vice President

     

AMSOUTH BANK

         

By   /s/ J. D. May

 

   Its Vice President

     

PRESIDENT AND FELLOWS OF HARVARD

 

   COLLEGE

         

By:  Whippoorwill Associates, Incorporated

 

       Its Agent and Authorized Signatory

         

       By    /s/ Shelley F. Greenhaus

 

            Its Managing Director

